Citation Nr: 0708394	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-30 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease (ASHD).

2.  Entitlement to service connection for osteoarthritis.

3.  Entitlement to service connection for malaria.

4.  Entitlement to service connection for peptic ulcer 
disease.

5.  Entitlement to service connection for malnutrition.  

6.  Entitlement to service connection for dysentery.

7.  Entitlement to service connection for an anxiety 
disorder.

8.  Entitlement to service connection for beriberi with 
swelling of the lower extremities.  

9.  Entitlement to service connection for a chronic 
disability manifested by loss of memory.

10.  Entitlement to service connection for a chronic 
disability manifested by numbness of the body.  

11.  Whether the appellant has basic eligibility for 
Department of Veterans Affairs (VA) non-service-connected 
pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The appellant served on active duty as a member of the 
recognized guerrillas from December 15, 1944 to October 5, 
1945, and of the regular Philippine Army from October 6, 
1945, to June 22, 1946.    

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision issued by VA Regional 
Office (RO) in Manila, Philippines, which denied the issues 
listed on the title page of this decision.  

In March 2007, the undersigned Veterans Law Judge granted the 
motion to advance the appeal on the Board's docket on the 
basis of the appellant's age.  See 38 U.S.C.A. § 7101 (West 
2002); 38 C.F.R. § 20.900(c) (2006).




FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claims 
and obtained all relevant evidence designated by the veteran.

2.  The competent and probative evidence does not demonstrate 
that the appellant has ASHD, osteoarthritis, malaria, peptic 
ulcer disease, malnutrition, dysentery, anxiety disorder, 
beriberi with swelling of the lower extremities, a chronic 
disability manifested by loss of memory, and a chronic 
disability manifested by numbness of the body, if found, 
until many decades after service, with no medical nexus to 
service in any way.

3.  The appellant's verified service with the recognized 
guerrillas from December 15, 1944 to October 5, 1945, and of 
the regular Philippine Army from October 6, 1945, to June 22, 
1946, is not qualifying active military service for VA 
pension purposes.


CONCLUSIONS OF LAW

1.  ASHD, osteoarthritis, malaria, peptic ulcer disease, 
malnutrition, dysentery, anxiety disorder, beriberi with 
swelling of the lower extremities, a chronic disability 
manifested by loss of memory, and a chronic disability 
manifested by numbness of the body were not incurred in or 
aggravated by service, nor may dysentery, malaria, ulcers, 
ASHD or arthritis be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West  
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  The appellant's service in the Philippine armed forces is 
not qualifying service for VA non-service-connected 
disability pension benefits.  38 U.S.C.A. §§ 101(2), 107, 
1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
Under the VCAA, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA, § 3(a), 114 Stat. 
2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002).  

In this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
letter regarding the VCAA in May 2003, the appellant was 
provided with the applicable law and regulations and given 
adequate notice as to the evidence needed to substantiate his 
claims and the evidence not of record that is necessary.  The 
letter advised the appellant that VA would attempt to obtain 
records of private medical treatment if the appellant 
identified the treatment and provided authorization to do so.

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking the appellant to 
submit everything he has which is pertinent to the claims.  
The VCAA letter specifically asked the appellant to tell the 
RO if he knew of any additional evidence he would like 
considered.  This request of the appellant implicitly 
included a request that if he had any pertinent information, 
he should submit it.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has taken all appropriate action to 
develop the appellant's claims.  The Board also notes that in 
this case the appellant was provided notice of the VCAA prior 
to the initial unfavorable RO decision.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  As the Board has 
already indicated above, the appellant was afforded numerous 
opportunities to submit additional evidence.  It appears to 
the Board that the claimant has indeed been notified that he 
should identify or submit any and all evidence relevant to 
the claims.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claims.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the service medical 
records as well as lay and private medical 
statements/reports.  That is, the RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board finds that, with no competent evidence of abnormal 
findings in the service medical records or for decades 
thereafter, and considering the service and post-service 
medical evidence that is of record, a remand for an 
examination or medical opinion at this late date is not 
necessary to adjudicate any of the issues on appeal.  Id.; 
see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   This notification was not entirely 
provided to the appellant.  Since service connection is being 
denied, no disability rating or effective date will be 
assigned, and there can be no possibility of any prejudice to 
the appellant.   

As to the claim for pension benefits, the Board believes the 
applicable facts and law do not warrant further notice and/or 
development pursuant to the VCAA.  As will be shown in the 
discussion below, the appellant's lack of basic eligibility 
for VA pension benefits is clear, so there can be no 
prejudice in not engaging in further VCAA notice or action.  
See, e.g., Valaio v. Principi, 17 Vet. App. 229, 231-32 
(2003), holding that any error in applying the VCAA is 
nonprejudicial where the facts are not in dispute and the 
facts averred could not conceivably lead to a different 
result.  See also Mason v. Principi, 16 Vet. App. 129, 132 
(2002), to the effect that the VCAA is not applicable to a 
claim in which the law, and not the evidence, is dispositive 
of the claim.  Therefore, the Board may proceed with the 
appellant's claim at this time.

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claims on the merits.  

Factual Background

A service physical examination dated in October 1945 revealed 
no abnormalities.  On physical examination in June 1946, 
prior to discharge, there were no pertinent abnormalities 
found.  

An Affidavit for Philippine Army Personnel dated in February 
1946 indicates that the appellant incurred no wounds or 
illnesses from December 1941 to date of return to military 
control.   The appellant reported being captured as a 
prisoner-of-war (POW).   

Affidavits from World War II veterans dated in June 1998 
indicate that these fellow soldiers had been arrested in 
about February 1942 by Japanese soldiers.  They remembered 
seeing fellow townmates including the appellant, and they 
were imprisoned about one month.  They were then transferred 
to the concentration camp in Camp O'Donnell where they were 
imprisoned for about 3-4 months.  

A letter dated in April 2000 from the National Personnel 
Records Center indicates that the appellant served as a 
member of the recognized guerrillas, in the service of the 
Armed Forces of the United States from December 15, 1944 to 
June 22, 1946.  It was stated that this service is not 
considered as active service in the United States Army.   

Private medical statements dated in March 2000 and February 
2003 show that the appellant was under the care of EMC, MD, 
from March 1998 to the present for various problems, 
including osteoarthritis,  ASHD, gastritis, and easy 
fatigability.

A lay statement dated in June 2003 indicates that the 
appellant was rushed to a private hospital "after the war" 
for appendicitis.  A few months after this operation, the 
appellant began feeling pain in his hips, for which he 
underwent another operation.  Another lay statement from a 
relative recalled that the appellant got sick in 1948, at 
which time he was unable to urinate, had stomach pains and 
loose bowel movements (LBM).  Following herbal treatment, the 
appellant recovered.  Photographs of his surgical scars were 
submitted.  

In June 2003, the service department verified that the 
appellant served on active duty as a member of the recognized 
guerrillas from December 15, 1944 to October 5, 1945, and of 
the regular Philippine Army from October 6, 1945, to June 22, 
1946.   There was no POW status determined for the appellant.  

A June 2003 Memorandum for the File by RO personnel concluded 
that the evidence in its entirety is insufficient to support 
a finding that the appellant met the criteria of a former POW 
in accordance with 38 C.F.R. § 3.1(y).   

Analysis- service connection

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war. 38 C.F.R. § 3.1(e).  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included. 38 C.F.R. § 3.40(d).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1) (West 2002).  Under 
that authority, the Secretary has promulgated, inter alia, 38 
C.F.R. § 3.203(a), (c), to govern the conditions under which 
the VA may extend veterans' benefits based on service in the 
Philippine Commonwealth Army.  Those regulations require that 
an applicant prove his service in the Philippine Commonwealth 
Army (and thus his veterans' status) with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  38 
C.F.R. § 3.203.

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether the claimant 
has qualifying service under Title 38 of the United States 
Code and the regulations promulgated pursuant thereto.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where 
service department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  Thus, if the United States 
service department refuses to verify the applicant's claimed 
service, the applicant's only recourse lies within the 
relevant service department, not the VA. Soria, 118 F. 3d at 
749.

In short, pursuant to 38 C.F.R. § 3.203, claimants, including 
Philippine claimants, are not eligible for veterans' benefits 
unless a United States service department documents or 
certifies their service (Soria, 118 F. 3d at 749) or if 
service department records show such service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  

Service connection will be presumed for certain chronic 
diseases, including cardiovascular disease, ulcers, and 
arthritis, if manifest to a compensable degree within the 
year after service.  If malaria or dysentery is manifest 
within a year after tropical service, the disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In addition to the law and regulations regarding service 
connection, the Board notes that a disease specific to former 
POWs listed in 38 C.F.R. § 3.309(c) (2006), will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service. 38 
C.F.R. § 3.307(a) (2006).  If a veteran is a former POW and 
was interned or detained for not less than 30 days, the 
following diseases shall be service-connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied:  avitaminosis; beriberi (including beriberi 
heart disease); chronic dysentery; malnutrition (including 
optic atrophy associated with malnutrition); any other 
nutritional deficiency; any of the anxiety states; dysthymic 
disorder (or depressive neurosis); post- traumatic 
osteoarthritis; irritable bowel syndrome; and peptic ulcer 
disease.  For purposes of this section, the term beriberi 
heart disease includes ischemic heart disease in a former 
prisoner of war who had experienced localized edema during 
captivity. 38 C.F.R. § 3.309(c) (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

The Board notes that some of the disabilities for which the 
appellant claims  entitlement to service connection 
(specifically, beriberi, dysentery, malnutrition, peptic 
ulcers, and anxiety) are presumptively service connected if 
the veteran has been recognized as a prisoner of war, and the 
disability is manifest to a degree of 10 percent or more at 
any time after service.  In this case, the service department 
has certified that the appellant had no POW status.  This 
finding is highly probative and controlling; it clearly 
outweighs other less reliable sources, such as lay statements 
provided many decades after the alleged POW time.  As such, 
the presumptive provisions pertinent to former POWs are not 
applicable in this case.   

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The Board notes that there are no service medical records 
that show any complaints, symptoms, diagnoses, or treatment 
for the claimed service connection disorders.  
Contemporaneous with the service reports that show no 
pertinent abnormalities is the veteran's own February 1946 
affidavit in which he stated that he had not incurred any 
injuries or illnesses during service.  

The appellant has submitted post service medical evidence 
that includes a private medical certificate from 2000 in 
which the doctor indicates treatment of the appellant since 
1998.  Thus, the claimed illnesses and disorders, if found, 
are first documented many decades after service, with no 
medical nexus to service shown.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(incurrence of a disorder or disease during service may be 
rebutted by absence of medical treatment for, or related 
complaints about, the claimed condition for a prolonged 
period after service).  Significantly, there is no medical 
opinion that tends to link any of the claimed disabilities to 
service.  Additionally, the initial findings are so far 
removed from the time of service that the presumptive 
provisions applicable to recognition if found within a year 
of service do not provide a basis for a grant of service 
connection.  

The Board otherwise notes that there is an absence of any 
medical findings or other probative evidence of the existence 
of certain of the claimed disorders, including peptic ulcer 
disease, beriberi, anxiety, a chronic disability manifested 
by loss of memory, and a chronic disability manifested by 
numbness of the body.   In the absence of a current 
disability, the claims must also be denied.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (in order to prevail 
on the issue of service connection on the merits, "there must 
be medical evidence of a current disability").   

The appellant has also submitted lay statements that 
reference only post-service treatment, at least two years 
after service.  There is no indication in the record that 
these individuals, or the veteran, possess the required 
training to provide a competent opinion as to diagnoses or 
causation.  Consequently, these statements are of no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In sum, the competent and probative evidence is against the 
appellant's claims for service connection.   

Analysis - pension

A pension is available to a veteran who served for 90 days or 
more during a period of war, who is permanently and totally 
disabled due to non-service-connected disabilities which are 
not the result of his own willful misconduct, and who 
satisfies certain income and net worth requirements. 38 
U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 3.3(a)(3).

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable. 38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d). "Active military, naval, and air 
service" includes active duty. "Active duty" is defined as 
full-time duty in the Armed Forces. 38 C.F.R. § 3.6(a), (b). 
The "Armed Forces" consist of the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their 
Reserve components. 38 C.F.R. § 3.1(a).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for certain benefits as specified by 
law.  38 U.S.C.A. § 107(a).  Those specified benefits do not 
include non-service-connected disability pension benefits. 
Id.

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates they were 
called into service of the Armed Forces of the United States, 
for compensation purposes, but not for pension.  38 C.F.R. § 
3.40(c).  Similarly, service as a guerrilla under a 
commissioned officer of the United States Army, Navy, or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States Forces is included, for compensation purposes, 
but not for pension.  38 C.F.R. § 3.40(d)(1).  Guerrilla 
service is established if a service department certifies that 
the individual had recognized guerrilla service, or 
unrecognized guerrilla service under a recognized 
commissioned officer if the individual was a former member of 
the United States Armed Forces or the Commonwealth Army.  38 
C.F.R. § 3.40(d)(2)(i), (ii).

These regulations have their basis in statute.  See Dela Pena 
v. Derwinski, 2 Vet. App. 80 (1992), wherein the Court upheld 
the constitutionality of 38 U.S.C.A. § 107(a), following the 
"reasoning and wisdom" of the U.S. Court of Appeals for the 
District of Columbia Circuit in Quiban v. Veterans Admin., 
928 F.2d 1154 (D.C. Cir. 1991).

The period of active service will be from the date certified 
as the date of enlistment or the date of report for active 
duty, whichever is later, to the date of release from active 
duty or discharge.  In the case of members of the 
Commonwealth Army, the date of release will be no later than 
June 30, 1946.  38 C.F.R. § 3.41(a).  The active service in 
the guerrilla forces will be the period certified by the 
service department. 38 C.F.R. § 3.41(d).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by a claimant, such as a DD Form 214, Certificate of Release 
or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate. 38 C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
the following: (1) service of four months or more; (2) 
discharge for disability incurred in the line of duty; or (3) 
ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability. 38 C.F.R. § 3.203(b).  When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements discussed above, VA 
shall request verification of service from the service 
department. 38 C.F.R. § 3.203(c).  The service department's 
findings are binding and conclusive upon VA. This agency does 
not have the authority to alter the findings of the service 
department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

As noted, service before July 1, 1946, in the organized 
forces of the government of the Commonwealth of the 
Philippines while such forces were in the service of the 
Armed Forces of the United States pursuant to the military 
order of the President dated July 26, 1941, including 
organized guerrilla forces subsequently recognized by a 
service department, does not qualify as active service for 
certain VA benefits, including non-service-connected 
disability pension. 38 U.S.C.A. § 107(a); see also Fonseca v. 
Derwinski, 2 Vet. App. 54, 55 (1992).   The appellant's 
service that has been verified by the service department does 
not qualify him for pension benefits.   

Thus, the appellant's service cannot constitute active 
military, naval, or air service for purposes of establishing 
entitlement to non-service-connected disability pension. 38 
U.S.C.A. §§ 107(a), 1521(a); 38 C.F.R. §§ 3.1(d), 3.3(a)(3).  
The appellant has no basic eligibility for VA non-service-
connected pension benefits. For this reason, the claim must 
be denied as a matter of law.  See Sabonis v. Brown, supra.


ORDER


Entitlement to service connection for ASHD, osteoarthritis, 
malaria, peptic ulcer disease, malnutrition, dysentery, 
anxiety disorder, beriberi with swelling of the lower 
extremities, a chronic disability manifested by loss of 
memory, and a chronic disability manifested by numbness of 
the body is denied.

Basic eligibility for Department of Veterans Affairs non- 
service-connected pension benefits is denied.


____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


